Case 2:18-ap-01426-VZ   Doc 3 Filed 12/17/18 Entered 12/17/18 16:31:50   Desc
                         Main Document    Page 1 of 4
Case 2:18-ap-01426-VZ   Doc 3 Filed 12/17/18 Entered 12/17/18 16:31:50   Desc
                         Main Document    Page 2 of 4
Case 2:18-ap-01426-VZ   Doc 3 Filed 12/17/18 Entered 12/17/18 16:31:50   Desc
                         Main Document    Page 3 of 4
Case 2:18-ap-01426-VZ   Doc 3 Filed 12/17/18 Entered 12/17/18 16:31:50   Desc
                         Main Document    Page 4 of 4
